             IN THE UNITED STATES DISTRICT COURT
                   THE SOUTHERN DISTRICT OF GEOROfS^^®''"
                                SAVANNAH DIVISION                        '
                                                                             ^,      M
                                                                           O V2^\ 90 \ G,
EUGENE WATERS,                              ^

                                                                         Deputy Clerk
       Petitioner,

V.                                                         CASE NO. CV419-089


NATHAN BROOKS,


       Respondent.



                                   ORDER



       Before the Court is the Magistrate Judge's Report and

Recommendation,       to     which     no       objections        have    been    filed.

(Doc. 10.) After a careful review of the record, the report

and    recommendation       is ADOPTED           as    the    Court's         opinion   in

this    case.   As    a    result.      Respondent            Brooks's         Motion   to

Dismiss    (Doc.     8) is      GRANTED     and       Petitioner's        28    U.S.C. §

2254     petition     is     DISMISSED          as     untimely.         In    addition.

Petitioner      is        not     entitled            to     a     Certificate          of


Appealability       ("COA"), rendering                moot any      request for         in

forma    pauperis     status      on   appeal.         The       Clerk   of     Court   is

DIRECTED to close this case.


        SO ORDERED this *2^                 of October 2019.


                                            WILLIAM T. MOORE, JR.j
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN         DISTRICT OF GEORGIA
